MEMORANDUM OPINION
BUSSEY, Judge:
Odie Goree, hereinafter referred to as defendant, was charged, tried and convicted *228for the offense of Driving a Motor Vehicle While Under the Influence of Intoxicating Liquor, in the County Court of Choctaw County, and appeals.
There are several assignments of error which we deem unnecessary to discuss in this opinion, for we are of the opinion from an examination of the record and a consideration of the authorities cited, that the cumulative effect of said errors deprived the defendant of a fair and impartial trial requiring reversal.
The judgment and sentence appealed from is accordingly reversed and remanded for a new trial.
NIX, P. J., and BRETT, J., concur.